


EXHIBIT 10.1




DEBT CONVERSION AGREEMENT




This DEBT CONVERSION AGREEMENT (“Agreement”), dated as of January 11, 2012, by
and between TELVUE CORPORATION, a Delaware corporation (the “Company”) and H.F.
LENFEST, an individual resident of the Commonwealth of Pennsylvania (“Lenfest”).




WHEREAS, through December 30, 2011, the Company issued nine (9) Line of Credit
Notes to Lenfest in an aggregate principal amount of $25,400,000 and an
unsecured, non-interest bearing note in the principal amount of $541,000 (each a
“Note” and collectively, the “Notes”), which have accrued and unpaid interest of
$4,669,532 thereon;




WHEREAS, as a result of the Notes and the Company’s other outstanding
indebtedness, the Company is highly leveraged and had a negative net worth of
approximately $25,000,000 as of December 30, 2011;




WHEREAS, the foregoing has continued to negatively impact the Company’s
operations, including its ability to raise additional capital; and




WHEREAS, as more fully described below, Lenfest has agreed to convert the
principal amount of the Notes into shares of common stock, par value $.01 per
share (“Common Stock”), and shares of Series A Convertible Preferred Stock, par
value $0.001 per share (“Series A Stock”), of the Company.




NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties intending to be
legally bound hereto hereby agree as follows:




1.         DEBT CONVERSION.




(a)       As of December 30, 2011, Lenfest agrees, subject to the conditions set
forth herein, to convert $20,941,000 of the principal amount of his Notes, plus
all accrued but unpaid interest thereon, into 73,172,949 shares of the Company’s
Common Stock (the “Conversion Shares”) at a conversion price of $0.35 per share
(the “Conversion Price”).  




(b)       Lenfest also agrees, subject to the conditions set forth herein, to
convert $5,000,000 of the principal amount of his Notes dated December 22, 2011,
into 14,285.714 shares of the Company’s Series A Stock having the designations,
rights and preferences as described in Exhibit A hereto.  Such shares of Series
A Stock will be convertible into shares of the Company’s Common Stock at a price
per share equal to the Conversion Price.  All accrued but unpaid interest on the
$5,000,000 of the Note dated December 22, 2012, shall be converted into shares
of the Company’s Common Stock at the Conversion Price.




(c)       Lenfest also agrees to convert (i) any additional amounts loaned to
the Company on or before the Closing (as defined below) and (ii) any additional
interest that accrues on all Notes from the date of this Agreement through the
Closing Date, into shares of the Company’s Common Stock at the Conversion Price.




--------------------------------------------------------------------------------




(d)       Subject to the terms and conditions of this Agreement, the
consummation of the transaction contemplated by this Agreement shall take place
at a closing (“Closing”) to be held at 10:00 a.m., local time, on the date on
which the last of the conditions set forth in Section 4(a) and (b) below is
fulfilled, at the offices of Saul Ewing, LLP, Centre Square West, 1500 Market
Street, 38th Floor, Philadelphia, Pennsylvania, 19102, or at such other time,
date or place as the parties may agree upon in writing.  At the Closing, Lenfest
shall deliver each Note for cancellation and the Company shall deliver a
certificate evidencing ownership of the Conversion Shares and including
customary restrictive legends.  If Lenfest has lost his Notes and is unable to
deliver his Notes at the Closing, he shall submit an affidavit of loss and
indemnity agreement so that the missing or lost Notes may be replaced and deemed
cancelled in accordance with the terms hereof.  The Company shall pay any
documentary, stamp or similar issue or transfer tax due on such Debt Conversion.




2.         REPRESENTATIONS AND WARRANTIES OF COMPANY.  The Company hereby
represents and warrants to Lenfest as follows:




(a)       As of December 30, 2011, the Company has 100,000,000 shares of Common
Stock authorized, of which 49,083,144 shares of Common Stock are issued and
outstanding.  All of the issued and outstanding shares of the Company’s Common
Stock are, and all shares reserved for issuance will be, upon issuance in
accordance with the terms specified in the instruments or agreements pursuant to
which they are issuable, duly authorized, validly issued, fully paid and
nonassessable. The Conversion Shares to be issued and delivered to Lenfest upon
conversion of the Notes have been duly authorized and when issued upon such
conversion, will be validly issued, fully-paid and non-assessable.




(b)       The Company has full legal power to execute and deliver this Agreement
and to perform its obligations hereunder. All acts required to be taken by the
Company to enter into this Agreement and to carry out the transactions
contemplated hereby have been properly taken, and this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms and does not conflict with, result in a breach or violation of or
constitute (or with notice of lapse of time or both constitute) a default under
any instrument, contract or other agreement to which the Company is a party.




(c)       None of the Company’s Certificate of Incorporation, as amended, or
Bylaws, or the laws of Delaware, contain any applicable anti-takeover provision
or statute which would restrict the Company’s ability to enter into this
Agreement or consummate the transactions contemplated by this Agreement or which
would limit any of Lenfest’s rights following consummation of the transaction
contemplated by this Agreement.




(d)       No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.




(e)       The Company has filed with the Securities and Exchange Commission (the
“Commission”) all periodic reports, registration statements and proxy statements
required to be filed by it prior to the date of this Agreement.




3.         REPRESENTATIONS AND WARRANTIES OF LENFEST.  Lenfest represents and
warrants to the Company as follows:




-2-

--------------------------------------------------------------------------------




(a)       Lenfest has full legal power to execute and deliver this Agreement and
to perform his obligations hereunder. All acts required to be taken by Lenfest
to enter into this Agreement and to carry out the transaction contemplated
hereby have been properly taken; and this Agreement constitutes a legal, valid
and binding obligation of Lenfest enforceable in accordance with its terms.




(b)       Lenfest has reviewed the filings of the Company referred to in Section
2(e) above.




(c)       Lenfest has been given an opportunity to ask questions and receive
answers from the officers and directors of the Company and to obtain additional
information from the Company.




(d)       Lenfest has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company’s securities and has obtained, in its judgment, sufficient
information about the Company to evaluate the merits and risks of an investment
in the Company.




(e)       Lenfest is relying solely on the representations and warranties
contained in Section 2 hereof and in certificates delivered hereunder in making
his decision to enter into this Agreement and to consummate the transactions
contemplated hereby and no oral representations or warranties of any kind have
been made by the Company or its officers, directors, employees or agents to
Lenfest.




4.        CONDITIONS.




(a)         The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:




(i)        The representations and warranties of Lenfest set forth in Section 3
hereof shall be true and correct on and as of the Closing date and a certificate
certifying such shall be delivered.




(ii)       All proceedings, corporate or otherwise, to be taken by Lenfest in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or Lenfest shall have been
obtained in form and substance reasonably satisfactory to the Company.




(iii)      Lenfest shall have delivered to the Company for cancellation his
Notes or an affidavit of loss and indemnity.




(iv)      The stockholders of the Company shall have taken all requisite actions
to approve an amendment to the Company’s Certificate of Incorporation to
increase the number of authorized shares of common stock to at least 600,000,000
and the Company shall have filed such amendment with the Secretary of State of
the State of Delaware.




-3-

--------------------------------------------------------------------------------




(v)       The Company shall have received a customary fairness opinion
reasonably acceptable to its Board of Directors stating that the Conversion
Price is fair and reasonable.




(b)       The obligations of Lenfest to consummate the transaction contemplated
by this Agreement shall be subject to the fulfillment of the following
conditions:




(i)        The representations and warranties of the Company set forth in
Section 2 hereof shall be true and correct on and as of the Closing date and a
certificate certifying such shall be delivered.




(ii)       All proceedings, corporate or otherwise, to be taken by the Company
in connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or Lenfest shall have been
obtained in form and substance reasonably satisfactory to Lenfest.




5.        FILINGS.  Promptly after execution of this Agreement, the Company
shall file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
with respect to the transactions contemplated hereby. The Company shall provide
Lenfest with drafts of the Form 8-K and a reasonable opportunity to comment
thereon. No party hereto shall make any public announcements in respect of this
Agreement or the transactions contemplated herein inconsistent with the Form 8-K
without the prior approval of the other party as to the form and content
thereof, which approval will not be unreasonably withheld. Notwithstanding the
foregoing, any disclosure may be made by a party which its counsel advises is
required by applicable law or regulation, in which case the other party shall be
given such reasonable advance notice as is practicable in the circumstances and
the parties shall use their best efforts to cause a mutually agreeable release
or announcement to be issued. The parties may also make appropriate disclosure
of the transactions contemplated by this Agreement to their officers, directors,
agents and employees.




6.        TERMINATION.  This Agreement may be terminated no later than the
Closing:




(a)       At the option of any party in the event that the Debt Conversion has
not occurred by May 31, 2012 and such delay was not as a result of any breach of
this Agreement by the terminating party;




(b)       By Lenfest if (i) the Company’s Board of Directors failed to recommend
or withdrew or modified in a manner adverse to Lenfest its approval of the Debt
Conversion or (ii) if the Company’s stockholders do not approve an amendment to
the Company’s Certificate of Incorporation increasing the number of authorized
shares of Common Stock to at least 600,000,000 and to authorize 22,500 shares of
Series A Stock having the designations, rights and preferences as described in
Exhibit A hereto;




(c)       At the option of any party if any other party has materially breached
a term of this Agreement and has not cured such breach within 30 days; or




-4-

--------------------------------------------------------------------------------




(d)       At the option of any party if any competent regulatory authority shall
have issued an order making illegal or otherwise restricting, preventing,
prohibiting or refusing to approve the transactions contemplated hereby, and
such order shall have become final and non-appealable.




7.         MISCELLANEOUS.




(a)       Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by a
recognized courier service, telegraphed, telexed, sent by facsimile transmission
or sent by certified or registered mail, postage prepaid.  Any such notice shall
be deemed given and received (whether actually received or not) on the day it is
delivered personally or delivered by a recognized courier service as aforesaid,
or telegraphed, telexed or sent by facsimile transmission or, if mailed, three
(3) days after the date of deposit in the United States mails, as follows:




If to Company:




TelVue Corporation

16000 Horizon Way, Suite 500

Mt. Laurel, NJ  08054

Attn.:  John Fell, Treasurer-Controller




with a copy to:




Saul Ewing LLP

Centre Square West

1500 Market Street, 38th Floor

Philadelphia, PA  19102

Attn.:  Craig F. Zappetti, Esquire




If to Lenfest:




H.F. Lenfest

300 Barr Harbor Drive, Suite 460

West Conshohocken, PA  19428




Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.




(b)       Entire Agreement.  This Agreement (including the exhibits and
schedules attached hereto) constitutes the entire agreement among the parties,
and supersede all prior agreements, written or oral, with respect to the subject
matter of this Agreement.




-5-

--------------------------------------------------------------------------------




(c)       Waivers and Amendments.  This Agreement may be amended, superseded,
cancelled, renewed, or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance.  No delay on the part of any party in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof.  Nor
shall any waiver on the part of any party of any such right, power, or
privilege, nor any single or partial exercise of any such right, power, or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power, or privilege.  No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, condition, or provision.




(d)       Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws, and not the choice of law provisions, of
the State of Delaware.




(e)       Binding Effect, No Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties’ and their respective successors and
permitted assigns and legal representatives.  Neither this Agreement nor any of
the rights, interests, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.




(f)        No Third Party Beneficiaries.  Nothing in this Agreement is intended
or shall be construed to give any Person, other than the parties hereto, any
legal or equitable right, remedy, or claim under or in respect of this Agreement
or any provision contained herein.




(g)       Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.




(h)       Exhibits and Schedules.  The exhibits and schedules attached hereto
are a part of this Agreement as if fully set forth herein.  All references
herein to Articles, Sections, subsections, clauses, exhibits and schedules shall
be deemed references to such parts of this Agreement, unless the context shall
otherwise require.




(i)        Headings.  The headings in this Agreement are for reference only, and
shall not affect the interpretation of this Agreement.




(j)        Severability.  The parties hereto expressly agree that it is not the
intention of any of them to violate any public policy, statutory or common law
rules, regulations or decisions of any governmental or regulatory body.  If any
provision of this Agreement is judicially or administratively interpreted or
construed as being in violation of any such provision, such sections, sentences,
words, clauses, or combinations thereof shall be inoperative and the remainder
of this Agreement shall remain binding upon the parties hereto.




-6-

--------------------------------------------------------------------------------




(k)       Cooperation.  The parties agree to use their reasonable efforts and to
cooperate with one another to effect the transactions contemplated hereby within
the terms and provisions of this Agreement.  Each of the parties hereto shall
execute such documents and other papers and take such further actions as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby.




(l)        Survival of Representations, Warranties, and Covenants.
 Notwithstanding any investigation of any of the parties hereto, all
representa­tions and warranties made by the parties in this Agreement or in any
exhibit, schedule, certificate, writing, filing, or other instrument made or
delivered in connection herewith shall survive the execution and delivery hereof
and shall remain in full force and effect for a period of six (6) months from
and after the date of this Agreement.




(m)      No Broker.  Each party to this Agreement represents to the other party
that it has not incurred and will not incur any liability for brokerage fees,
finders’ fees or agents’ commissions in connection with this Agreement and the
transactions contemplated hereby, and agrees that it will indemnify and hold
harmless the other party against any claim for brokerage and finders’ fees or
agents’ commissions incurred by it in connection with the negotiation or
consummation of the transactions contemplated by this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.







TELVUE CORPORATION










By:       /s/ Jesse Lerman

Name: Jesse Lerman

Title:   President and Chief Executive Officer










/s/ H.F. Lenfest

H.F. Lenfest




-7-

--------------------------------------------------------------------------------




EXHIBIT A







CERTIFICATE OF DESIGNATIONS,




PREFERENCES AND RIGHTS




OF




SERIES A CONVERTIBLE PREFERRED STOCK




OF




TELVUE CORPORATION




_______________




Pursuant to Section 151 of the General

Corporation Law of the State of Delaware




The undersigned officers of TelVue Corporation (the “Corporation”), a
corporation organized and existing under and by virtue of the General
Corporation Law of the State of Delaware, do hereby certify:




That pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation of the Corporation, the said Board of Directors
authorized the series of Preferred Stock hereinafter provided for and
established the voting powers thereof and has adopted the following resolution
creating a series of 22,500 shares of Preferred Stock designated as Series A
Convertible Preferred Stock:




“RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation in accordance with the provisions of its Certificate of
Incorporation, a new series of Preferred Stock of the Corporation is hereby
created and designated as Series A Convertible Preferred Stock, par value $.001
per share (the “Series A Preferred Stock”).




The designation and amount and the voting powers, preferences and relative,
participating, optional and other special rights of the shares of Series A
Preferred Stock, and the qualifications, limitations or restrictions thereof are
as set forth below:




1.         Dividends.




From and after the date of the issuance of any shares of Series A Preferred
Stock, dividends at the rate per annum of $14.00 per share shall accrue on such
shares of Series A Preferred Stock (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock) (the “Accruing
Dividends”).  Accruing Dividends shall accrue from day to day, whether or not
declared, and shall be cumulative; provided however, that except as set forth in
the following sentence of this Section 1 or in Subsections 2.1 and 6, such
Accruing Dividends shall be payable only when, as, and if declared by the Board
of Directors and the Corporation shall be under no




-8-

--------------------------------------------------------------------------------




obligation to pay such Accruing Dividends.  The Accruing Dividends shall be
payable in either cash or shares of Series A Preferred Stock as determined by
the Corporation.  The Corporation shall not declare, pay or set aside any
dividends on shares of any other class or series of capital stock of the
Corporation (other than dividends on shares of Common Stock payable in shares of
Common Stock) unless (in addition to the obtaining of any consents required
elsewhere in the Certificate of Incorporation) the holders of the Series A
Preferred Stock then outstanding shall first receive, or simultaneously receive,
a dividend on each outstanding share of Series A Preferred Stock in an amount at
least equal to (i) the amount of the aggregate Accruing Dividends then accrued
on such share of Series A Preferred Stock and not previously paid and (ii) (A)
in the case of a dividend on Common Stock or any class or series that is
convertible into Common Stock, that dividend per share of Series A Preferred
Stock as would equal the product of (1) the dividend payable on each share of
such class or series determined, if applicable, as if all shares of such class
or series had been converted into Common Stock and (2) the number of shares of
Common Stock issuable upon conversion of a share of Series A Preferred Stock, in
each case calculated on the record date for determination of holders entitled to
receive such dividend or (B) in the case of a dividend on any class or series
that is not convertible into Common Stock, at a rate per share of Series A
Preferred Stock determined by (1) dividing the amount of the dividend payable on
each share of such class or series of capital stock by the original issuance
price of such class or series of capital stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to such class or series) and (2)
multiplying such fraction by an amount equal to the Series A Original Issue
Price (as defined below); provided that, if the Corporation declares, pays or
sets aside, on the same date, a dividend on shares of more than one class or
series of capital stock of the Corporation, the dividend payable to the holders
of Series A Preferred Stock pursuant to this Section 1 shall be calculated based
upon the dividend on the class or series of capital stock that would result in
the highest Series A Preferred Stock dividend.  The “Series A Original Issue
Price” shall mean $350.00 per share, subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock.




2.         Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.




2.1       Preferential Payments to Holders of Series A Preferred Stock.  In the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation, the holders of shares of Series A Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders before any payment shall be made
to the holders of Common Stock by reason of their ownership thereof, an amount
per share equal to the Series A Original Issue Price, plus any Accruing
Dividends accrued but unpaid thereon, whether or not declared, together with any
other dividends declared but unpaid thereon.  If upon any such liquidation,
dissolution or winding up of the Corporation, the assets of the Corporation
available for distribution to its stockholders shall be insufficient to pay the
holders of shares of Series A Preferred Stock  the full amount to which they
shall be entitled under this Subsection 2.1, the holders of shares of Series A
Preferred Stock shall share ratably in any distribution of the assets available
for distribution in proportion to the respective amounts which would otherwise
be payable in respect of the shares held by them upon such distribution if all
amounts payable on or with respect to such shares were paid in full.




-9-

--------------------------------------------------------------------------------




2.2       Distribution of Remaining Assets.  In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of Series A Preferred Stock the remaining assets of the Corporation available
for distribution to its stockholders shall be distributed among the holders of
the shares of Common Stock, pro rata based on the number of shares held by each
such holder.  The aggregate amount which a holder of a share of Series A
Preferred Stock is entitled to receive under Subsections 2.1 and 2.2 is
hereinafter referred to as the “Series A Liquidation Amount.”




2.3       Deemed Liquidation Events.




2.3.1    Definition.  Each of the following events shall be considered a “Deemed
Liquidation Event” unless the holders of at least fifty percent (50%) of the
outstanding shares of Series A Preferred Stock elect otherwise by written notice
sent to the Corporation at least three (3) days prior to the effective date of
any such event:




(a)        a merger or consolidation in which




(i)         the Corporation is a constituent party or




(ii)        a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation,




except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation (provided that,
for the purpose of this Subsection 2.3.1, all shares of Common Stock issuable
upon exercise of Options (as defined below) outstanding immediately prior to
such merger or consolidation or upon conversion of Convertible Securities (as
defined below) outstanding immediately prior to such merger or consolidation
shall be deemed to be outstanding immediately prior to such merger or
consolidation and, if applicable, converted or exchanged in such merger or
consolidation on the same terms as the actual outstanding shares of Common Stock
are converted or exchanged); or




(b)       the sale, lease, transfer, exclusive license or other disposition, in
a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Corporation.




-10-

--------------------------------------------------------------------------------




2.3.2    Effecting a Deemed Liquidation Event.  




(a)       The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 2.3.1(a)(i) unless the agreement or
plan of merger or consolidation for such transaction (the “Merger Agreement”)
provides that the consideration payable to the stockholders of the Corporation
shall be allocated among the holders of capital stock of the Corporation in
accordance with Subsections 2.1 and 2.2.




(b)       In the event of a Deemed Liquidation Event referred to in Subsection
2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a dissolution of
the Corporation under the General Corporation Law within 90 days after such
Deemed Liquidation Event, then (i) the Corporation shall send a written notice
to each holder of Series A Preferred Stock no later than the 90th day after the
Deemed Liquidation Event advising such holders of their right (and the
requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series A
Preferred Stock, and (ii) if the holder of the then outstanding shares of Series
A Preferred Stock so requests in a written instrument delivered to the
Corporation not later than 120 days after such Deemed Liquidation Event, the
Corporation shall use the consideration received by the Corporation for such
Deemed Liquidation Event (net of any retained liabilities associated with the
assets sold or technology licensed, as determined in good faith by the Board of
Directors of the Corporation), together with any other assets of the Corporation
available for distribution to its stockholders (the “Available Proceeds”), to
the extent legally available therefor, on the 150th day after such Deemed
Liquidation Event, to redeem all outstanding shares of Series A Preferred Stock
at a price per share equal to the Series A Liquidation Amount.  Notwithstanding
the foregoing, in the event of a redemption pursuant to the preceding sentence,
if the Available Proceeds are not sufficient to redeem all outstanding shares of
Series A Preferred Stock, the Corporation shall redeem a pro rata portion of
each holder’s shares of Series A Preferred Stock to the fullest extent of such
Available Proceeds, based on the respective amounts which would otherwise be
payable in respect of the shares to be redeemed if the Available Proceeds were
sufficient to redeem all such shares, and shall redeem the remaining shares to
have been redeemed as soon as practicable after the Corporation has funds
legally available therefor.  The provisions of Subsections 6.2 and 6.3 shall
apply, with such necessary changes in the details thereof as are necessitated by
the context, to the redemption of the Series A Preferred Stock pursuant to this
Subsection 2.3.2(b).  Prior to the distribution or redemption provided for in
this Subsection 2.3.2(b), the Corporation shall not expend or dissipate the
consideration received for such Deemed Liquidation Event, except to discharge
expenses incurred in connection with such Deemed Liquidation Event.




2.3.3    Amount Deemed Paid or Distributed.  The amount deemed paid or
distributed to the holders of capital stock of the Corporation upon any such
merger, consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity.  The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation.




-11-

--------------------------------------------------------------------------------




3.         Voting.




3.1       General.  On any matter presented to the stockholders of the
Corporation for their action or consideration at any meeting of stockholders of
the Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Series A Preferred Stock shall be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series A Preferred Stock held by such holder are
convertible as of the record date for determining stockholders entitled to vote
on such matter.  Except as provided by law or by the other provisions of the
Certificate of Incorporation, holders of Series A Preferred Stock shall vote
together with the holders of Common Stock as a single class.




4.         Optional Conversion.  




The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):




4.1       Right to Convert.  




4.1.1    Conversion Ratio.  Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and nonassessable shares of Common Stock as is
determined by dividing the Series A Original Issue Price by the Series A
Conversion Price (as defined below) in effect at the time of conversion.  The
“Series A Conversion Price” shall initially be equal to $0.35.  Such initial
Series A Conversion Price, and the rate at which shares of Series A Preferred
Stock may be converted into shares of Common Stock, shall be subject to
adjustment as provided below.




4.1.2    Termination of Conversion Rights.  In the event of a notice of
redemption of any shares of Series A Preferred Stock pursuant to Section 6, the
Conversion Rights of the shares designated for redemption shall terminate at the
close of business on the last full day preceding the date fixed for redemption,
unless the redemption price is not fully paid on such redemption date, in which
case the Conversion Rights for such shares shall continue until such price is
paid in full.  In the event of a liquidation, dissolution or winding up of the
Corporation or a Deemed Liquidation Event, the Conversion Rights shall terminate
at the close of business on the last full day preceding the date fixed for the
payment of any such amounts distributable on such event to the holders of Series
A Preferred Stock.




4.2       Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of the Series A Preferred Stock.  In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors of the Corporation.  Whether or not fractional shares would be
issuable upon such conversion shall be determined on the basis of the total
number of shares of Series A Preferred Stock the holder is at the time
converting into Common Stock and the aggregate number of shares of Common Stock
issuable upon such conversion.




-12-

--------------------------------------------------------------------------------




4.3       Mechanics of Conversion.




4.3.1    Notice of Conversion.  In order for a holder of Series A Preferred
Stock to voluntarily convert shares of Series A Preferred Stock into shares of
Common Stock, such holder shall surrender the certificate or certificates for
such shares of Series A Preferred Stock (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate), at the
office of the transfer agent for the Series A Preferred Stock (or at the
principal office of the Corporation if the Corporation serves as its own
transfer agent), together with written notice that such holder elects to convert
all or any number of the shares of the Series A Preferred Stock represented by
such certificate or certificates and, if applicable, any event on which such
conversion is contingent.  Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued.  If required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing.  The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such certificates (or lost certificate
affidavit and agreement) and notice shall be the time of conversion (the
“Conversion Time”), and the shares of Common Stock issuable upon conversion of
the shares represented by such certificate shall be deemed to be outstanding of
record as of such date.  The Corporation shall, as soon as practicable after the
Conversion Time, (i) issue and deliver to such holder of Series A Preferred
Stock, or to his, her or its nominees, a certificate or certificates for the
number of full shares of Common Stock issuable upon such conversion in
accordance with the provisions hereof and a certificate for the number (if any)
of the shares of Series A Preferred Stock represented by the surrendered
certificate that were not converted into Common Stock, (ii) pay in cash such
amount as provided in Subsection 4.2 in lieu of any fraction of a share of
Common Stock otherwise issuable upon such conversion and (iii) pay all declared
but unpaid dividends on the shares of Series A Preferred Stock converted.




4.3.2    Reservation of Shares.  The Corporation shall at all times when the
Series A Preferred Stock shall be outstanding, reserve and keep available out of
its authorized but unissued capital stock, for the purpose of effecting the
conversion of the Series A Preferred Stock, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation shall take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation.  Before
taking any action which would cause an adjustment reducing the Series A
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series A Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and nonassessable
shares of Common Stock at such adjusted Series A Conversion Price.




-13-

--------------------------------------------------------------------------------




4.3.3    Effect of Conversion.  All shares of Series A Preferred Stock which
shall have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefor, to
receive payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided in Subsection 4.2 and to receive payment of any dividends
declared but unpaid thereon.  Any shares of Series A Preferred Stock so
converted shall be retired and cancelled and may not be reissued as shares of
such series, and the Corporation may thereafter take such appropriate action
(without the need for stockholder action) as may be necessary to reduce the
authorized number of shares of Series A Preferred Stock accordingly.




4.3.4    No Further Adjustment.  Upon any such conversion, no adjustment to the
Series A Conversion Price shall be made for any declared but unpaid dividends on
the Series A Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.




4.3.5    Taxes.  The Corporation shall pay any and all issue and other similar
taxes that may be payable in respect of any issuance or delivery of shares of
Common Stock upon conversion of shares of Series A Preferred Stock pursuant to
this Section 4.  The Corporation shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of shares of Common Stock in a name other than that in which the shares
of Series A Preferred Stock so converted were registered, and no such issuance
or delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the satisfaction of the Corporation, that such tax has been
paid.




4.4       Adjustment for Stock Splits and Combinations.  If the Corporation
shall at any time or from time to time after the Series A Original Issue Date
effect a subdivision of the outstanding Common Stock, the Series A Conversion
Price in effect immediately before that subdivision shall be proportionately
decreased so that the number of shares of Common Stock issuable on conversion of
each share of such series shall be increased in proportion to such increase in
the aggregate number of shares of Common Stock outstanding.  If the Corporation
shall at any time or from time to time after the Series A Original Issue Date
combine the outstanding shares of Common Stock, the Series A Conversion Price in
effect immediately before the combination shall be proportionately increased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be decreased in proportion to such decrease in the
aggregate number of shares of Common Stock outstanding.  Any adjustment under
this subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.




4.5       Adjustment for Certain Dividends and Distributions.  In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series A Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series A Conversion Price then in effect by a fraction:




-14-

--------------------------------------------------------------------------------




(1)       the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and




(2)        the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.




Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series A Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series A Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series A Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series A Preferred Stock had been
converted into Common Stock on the date of such event.




4.6       Adjustments for Other Dividends and Distributions.  In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Series A Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series A Preferred Stock had been converted into
Common Stock on the date of such event.




4.7       Adjustment for Merger or Reorganization, etc.  Subject to the
provisions of Subsection 2.3, if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Corporation in which the Common Stock (but not the Series A Preferred Stock) is
converted into or exchanged for securities, cash or other property (other than a
transaction covered by Subsections 4.5 or 4.6), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series A Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series A Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Corporation) shall be made in the application of the provisions in this Section
4 with respect to the rights and interests thereafter of the holders of the




-15-

--------------------------------------------------------------------------------




Series A Preferred Stock, to the end that the provisions set forth in this
Section 4 (including provisions with respect to changes in and other adjustments
of the Series A Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Series A Preferred Stock.




4.8       Certificate as to Adjustments.  Upon the occurrence of each adjustment
or readjustment of the Series A Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than 10 days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series A Preferred Stock a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property into which the Series A Preferred Stock is convertible) and showing in
detail the facts upon which such adjustment or readjustment is based.  The
Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series A Preferred Stock (but in any event
not later than 10 days thereafter), furnish or cause to be furnished to such
holder a certificate setting forth (i) the Series A Conversion Price then in
effect, and (ii) the number of shares of Common Stock and the amount, if any, of
other securities, cash or property which then would be received upon the
conversion of Series A Preferred Stock.




4.9       Notice of Record Date.  In the event:




(a)        the Corporation shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon conversion
of the Series A Preferred Stock) for the purpose of entitling or enabling them
to receive any dividend or other distribution, or to receive any right to
subscribe for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or




(b)        of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or




(c)        of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,




then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series A Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series A Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series A Preferred Stock and the Common Stock.  Such notice shall be sent
at least 10 days prior to the record date or effective date for the event
specified in such notice.  




-16-

--------------------------------------------------------------------------------




5.         Mandatory Conversion.




5.1       Trigger Events.  Upon either (a) the closing of the sale of shares of
Common Stock to the public at a price of at least $5.00 per share (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock),
in a firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, resulting
in at least $50,000,000 of proceeds, net of the underwriting discount and
commissions, to the Corporation or (b) the date and time, or the occurrence of
an event, specified by vote or written consent of the holders of at least fifty
percent (50%) of the then outstanding shares of Series A Preferred Stock (the
time of such closing or the date and time specified or the time of the event
specified in such vote or written consent is referred to herein as the
“Mandatory Conversion Time”), (i) all outstanding shares of Series A Preferred
Stock shall automatically be converted into shares of Common Stock, at the then
effective conversion rate and (ii) such shares may not be reissued by the
Corporation.




5.2       Procedural Requirements.  All holders of record of shares of Series A
Preferred Stock shall be sent written notice of the Mandatory Conversion Time
and the place designated for mandatory conversion of all such shares of Series A
Preferred Stock pursuant to this Section 5.  Such notice need not be sent in
advance of the occurrence of the Mandatory Conversion Time.  Upon receipt of
such notice, each holder of shares of Series A Preferred Stock shall surrender
his, her or its certificate or certificates for all such shares (or, if such
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Corporation to
indemnify the Corporation against any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate) to the Corporation at the place designated in such notice.  If so
required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
by his, her or its attorney duly authorized in writing.  All rights with respect
to the Series A Preferred Stock converted pursuant to Section 5.1, including the
rights, if any, to receive notices and vote (other than as a holder of Common
Stock), will terminate at the Mandatory Conversion Time (notwithstanding the
failure of the holder or holders thereof to surrender the certificates at or
prior to such time), except only the rights of the holders thereof, upon
surrender of their certificate or certificates (or lost certificate affidavit
and agreement) therefor, to receive the items provided for in the next sentence
of this Subsection 5.2.  As soon as practicable after the Mandatory Conversion
Time and the surrender of the certificate or certificates (or lost certificate
affidavit and agreement) for Series A Preferred Stock, the Corporation shall
issue and deliver to such holder, or to his, her or its nominees, a certificate
or certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof, together with cash as
provided in Subsection 4.2 in lieu of any fraction of a share of Common Stock
otherwise issuable upon such conversion and the payment of any declared but
unpaid dividends on the shares of Series A Preferred Stock converted.  Such
converted Series A Preferred Stock shall be retired and cancelled and may not be
reissued as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series A Preferred Stock
accordingly.




-17-

--------------------------------------------------------------------------------




6.         Redemption.




6.1       Redemption.  Shares of Series A Preferred Stock shall be redeemed by
the Corporation out of funds lawfully available therefor at a price equal to the
Series A Original Issue Price per share, plus any Accruing Dividends accrued but
unpaid thereon, whether or not declared, together with any other dividends
declared but unpaid thereon (the “Redemption Price”), in one (1) installment
commencing upon the earlier of (i) the election of the Corporation or (ii) not
more than ten (10) days after receipt by the Corporation at any time on or after
a Deemed Liquidation Event, from the holders of at least fifty percent (50%) of
the then outstanding shares of Series A Preferred Stock, of written notice
requesting redemption of all shares of Series A Preferred Stock. The date of
each such installment shall be referred to as a “Redemption Date”.  On each
Redemption Date, the Corporation shall redeem, on a pro rata basis in accordance
with the number of shares of Series A Preferred Stock owned by each holder, that
number of outstanding shares of Series A Preferred Stock determined by dividing
(i) the total number of shares of Series A Preferred Stock outstanding
immediately prior to such Redemption Date by (ii) the number of remaining
Redemption Dates (including the Redemption Date to which such calculation
applies).  If the Corporation does not have sufficient funds legally available
to redeem on any Redemption Date all shares of Series A Preferred Stock to be
redeemed on such Redemption Date, the Corporation shall redeem a pro rata
portion of each holder’s redeemable shares of such capital stock out of funds
legally available therefor, based on the respective amounts which would
otherwise be payable in respect of the shares to be redeemed if the legally
available funds were sufficient to redeem all such shares, and shall redeem the
remaining shares to have been redeemed as soon as practicable after the
Corporation has funds legally available therefor.




6.2       Surrender of Certificates; Payment.  On or before the applicable
Redemption Date, each holder of shares of Series A Preferred Stock to be
redeemed on such Redemption Date, unless such holder has exercised his, her or
its right to convert such shares as provided in Section 4, shall surrender the
certificate or certificates representing such shares (or, if such registered
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Corporation to
indemnify the Corporation against any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate) to the Corporation, in the manner and at the place designated in
the Redemption Notice, and thereupon the Redemption Price for such shares shall
be payable to the order of the person whose name appears on such certificate or
certificates as the owner thereof.  In the event less than all of the shares of
Series A Preferred Stock represented by a certificate are redeemed, a new
certificate representing the unredeemed shares of Series A Preferred Stock shall
promptly be issued to such holder.




6.3       Rights Subsequent to Redemption.  If the Redemption Notice shall have
been duly given, and if on the applicable Redemption Date the Redemption Price
payable upon redemption of the shares of Series A Preferred Stock to be redeemed
on such Redemption Date is paid or tendered for payment or deposited with an
independent payment agent so as to be available therefor in a timely manner,
then notwithstanding that the certificates evidencing any of the shares of
Series A Preferred Stock so called for redemption shall not have been
surrendered, dividends with respect to such shares of Series A Preferred Stock
shall cease to accrue after such Redemption Date and all rights with respect to
such shares shall forthwith after the Redemption Date terminate, except only the
right of the holders to receive the Redemption Price without interest upon
surrender of their certificate or certificates therefor.




-18-

--------------------------------------------------------------------------------




7.         Redeemed or Otherwise Acquired Shares.  Any shares of Series A
Preferred Stock that are redeemed or otherwise acquired by the Corporation or
any of its subsidiaries shall be automatically and immediately cancelled and
retired and shall not be reissued, sold or transferred.  Neither the Corporation
nor any of its subsidiaries may exercise any voting or other rights granted to
the holders of Series A Preferred Stock following redemption.




8.         Waiver.  Any of the rights, powers, preferences and other terms of
the Series A Preferred Stock set forth herein may be waived on behalf of all
holders of Series A Preferred Stock by the affirmative written consent or vote
of the holders of at least fifty percent (50%) of the shares of Series A
Preferred Stock then outstanding.




9.         Notices.  Any notice required or permitted by the provisions of this
Article Fourth to be given to a holder of shares of Series A Preferred Stock
shall be mailed, postage prepaid, to the post office address last shown on the
records of the Corporation, or given by electronic communication in compliance
with the provisions of the General Corporation Law, and shall be deemed sent
upon such mailing or electronic transmission.    




IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations,
Preferences and Rights to be signed in its name and on its behalf on this
__________ day of ______________, 2012 by a duly authorized officer of the
Corporation.










TELVUE CORPORATION










By:      ____________________________________

Name:  Jesse Lerman

Title:  President and Chief Executive Officer




-19-

--------------------------------------------------------------------------------